Title: To James Madison from Henry Lee, 16 April 1812
From: Lee, Henry
To: Madison, James


Dear Sir
Washington 16th. April 12
I came here to pay you a short visit, but finding a carriage at yr. door I avoided trespassing so much on yr. time preferring as a lesser occupation thereof a short letter. This results cheifly from my wish to explain the reasons which influenced my suggestion the other day of the propriety of placing one or two bodys of yr. troops in reserve on the western frontier. To hold back the indians in case of war with G B seems to me to claim a cardinal place in yr. system. This will be effectually done by posting at Detroit & at some point on the mississippi yr. reserve force, while at the same time you may with facility enter upper Canada when necessary with the corps stationed at Detroit & with equal facility may reinforce yr. army near new orleans shd the movements of the enemy demand it. You will subsist yr. troops while in these stations at less expence than if nearer the scenes of action & you less endanger the lives of yr. soldiers destined to act on the lower Mississippi by placing a portion of them in some salubrious spot on the upper part of that river.
As gun boats & launches may be requisite to defend n. orleans they might be built at the upper post & would be ready to convey the troops down the river.
The selection of judicious positions for yr field force in the beginning will give facility & safety to subsequent operations, will lessen the public expenditure & enable you before the war presses to enure yr. new soldiers to the change of life with less loss, by permitting you to consult promotion of health in yr. choice of place.
But sir I deem it most important that you should order some convenient point on the St. Lawrence above Quebec to be strongly fortified, for the purpose of arresting the progress of the enemys fleet up that river, in as much as otherwise the enemy may unexpectedly land an army from Europe in your rear should yr. army lay seige to Quebec & thus not only break up the siege of that place, but endanger the beseiging army.
This observation applys with equal force to n orleans & to the M river.
On the river above n orleans where the country is healthy & the ground admits should be erected strong works capable of stopping the enemys fleet should it attempt to pass up the river & here ought to be yr place of arms & magazine of provisions, not in the town of N O.
I cannot refrain from beleiving that the enemy will not fail to strike at n orleans & very possibly that he will succeed. In this event, he will probably consider it prudent to secure continuance of possession & establish himself higher up the river than the island of N orleans.
An opinion prevails I find in the upper circle here, that G B cannot apply much land force to her views agst us & therefore it is considered as misappropriation of our means to prepare for the counteraction of such efforts. I confess that I cannot yield to such opinion & I hope you never will embrace it.
Calculate on the reverse & doubt not that you will have to encounter great & many difficultys—victory will be found only by preparing for the worst in due time. Happy will it be for you & for us if when prepared to meet every difficulty & danger, we should be called upon only to confront a small portion.
That you may be ready for the crisis & lead us happily & honorably thro it, I shall always & fervently pray. Most respectfully & faithfully yr friend & ob: ser
H: Lee
